Citation Nr: 1621755	
Decision Date: 05/31/16    Archive Date: 06/08/16

DOCKET NO.  09-15 185A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel






INTRODUCTION

The Veteran served on active duty in the U.S. Navy from June 1971 to June 1974.  He is in receipt of awards that include the Vietnam Service Medal, National Defense Service Medal, and the Combat Action Ribbon.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for PTSD and assigned a 30 percent rating, effective February 4, 2008.

A January 2010 rating decision increased the disability rating for PTSD, from 30 percent to 50 percent, effective February 4, 2008.  Subsequently, pursuant to a September 2015 Board decision, a September 2015 rating decision again increased the disability rating for PTSD, from 50 percent to 70 percent, effective February 4, 2008.  However, as these grants do not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).
  
The Veteran originally also appealed the issue of entitlement to a TDIU.  A March 2016 rating decision granted service connection for a TDIU, effective February 4, 2008, the date of the Veteran's original claim.  That represents a total grant of the benefits sought on appeal for the issue of entitlement to a TDIU, and therefore, that issue is no longer before the Board.  


FINDING OF FACT

In a March 23, 2016 statement, the Veteran and his representative requested to withdraw the Veteran's pending appeal.




CONCLUSION OF LAW

The criteria for withdrawal of the claim of entitlement to an increased initial rating for PTSD have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawn Appeal

Under 38 U.S.C.A. § 7105 (West 2014), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2015).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2015). 

In a March 23, 2016 statement, prior to the promulgation of a final decision by the Board, the Veteran and his representative indicated that the Veteran wished to withdraw his pending appeal.  As such, there remains no allegations of error of fact or law for appellate consideration with respect to this issue.  Accordingly, the Board does not have jurisdiction to review the claim and it is dismissed. 


ORDER

The withdrawn claim of entitlement to an increased initial rating for PTSD is dismissed.  


____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


